            Case 2:20-cr-00157-TOR         ECF No. 9       filed 05/07/21      PageID.58 Page 1 of 2
 PROB 12C                                                                                  Report Date: May 6, 2021
(6/16)

                                       United States District Court                          FILED IN THE
                                                                                         U.S. DISTRICT COURT
                                                                                   EASTERN DISTRICT OF WASHINGTON

                                                        for the
                                                                                   May 07, 2021
                                        Eastern District of Washington                  SEAN F. MCAVOY, CLERK



                   Petition for Warrant or Summons for Offender Under Supervision

 Name of Offender: Charles Leo Costner                      Case Number: 0980 2:20CR00157-TOR-1
 Address of Offender: 606 East Indiana APT #5, Spokane, Washington 99205
 Name of Sentencing Judicial Officer: The Honorable B. Lynn Winmill, U.S. District Judge
 Name of Supervising Judicial Officer: The Honorable Thomas O. Rice, U.S. District Judge
 Date of Original Sentence: January 25, 2008
 Original Offense:          Unlawful Possession of a Firearm, 18 U.S.C. § 922(g)1
 Original Sentence:         Prison - 120 months             Type of Supervision: Supervised Release
                            TSR - 36 months

 Revocation Sentence:       Prison- 8 months
 (August 12, 2019)          TSR- 28 months
 Asst. U.S. Attorney:       U.S. Attorney’s Office          Date Supervision Commenced: January 8, 2020
 Defense Attorney:          Federal Defender’s Office       Date Supervision Expires: May 7, 2022

                                         PETITIONING THE COURT

To incorporate the violation contained in this petition in future proceedings with the violations previously reported
to the Court on 04/28/2021.

The probation officer believes that the offender has violated the following conditions of supervision:


Violation Number        Nature of Noncompliance

            4           Mandatory Condition #3: You shall refrain from any unlawful use of a controlled
                        substance. The defendant shall submit to one drug test within 15 days of release on
                        supervision and to a maximum of 5 periodic drug tests a month thereafter for the term of
                        supervision as directed by the probation officer. The cost to be paid by both the defendant
                        and the government based upon the defendant's ability to pay.

                        Supporting Evidence: Mr. Costner allegedly violated mandatory condition number 3 by
                        supplying a urine sample that tested positive for methamphetamine on May 3, 2021.

                        On January 9, 2020, Mr. Costner was given a copy of his judgment and his conditions of
                        supervision were explained to him. He indicated he fully understood his conditions and the
                        expectations of supervision.

                        On May 3, 2021, Mr. Costner reported to Pioneer Human Services (PHS) and supplied a
                        urine sample that tested positive for methamphetamine. On May 5, 2021, the undersigned
                        officer spoke to Mr. Costner and he disclosed new drug use on May 1, 2021.
          Case 2:20-cr-00157-TOR          ECF No. 9       filed 05/07/21     PageID.59 Page 2 of 2
Prob12C
Re: Costner, Charles Leo
May 6, 2021
Page 2
The U.S. Probation Office respectfully recommends the Court to incorporate the violation contained in this petition
in future proceedings with the violations previously reported to the Court.

                                         I declare under penalty of perjury that the foregoing is true and correct.
                                                           Executed on:     05/06/2021
                                                                            s/Joshua D. Schull
                                                                            Joshua D. Schull
                                                                            U.S. Probation Officer

 THE COURT ORDERS

 [ ]      No Action
 [ ]      The Issuance of a Warrant
 [ ]      The Issuance of a Summons
 [X]      The incorporation of the violation(s) contained in this
          petition with the other violations pending before the
          Court.
 [ ]      Defendant to appear before the Judge assigned to the
          case.
 [X]      Defendant to appear before the Magistrate Judge.
 [ ]      Other

                                                                            Thomas O. Rice
                                                                            United States District Judge
                                                                            May 7, 2021
                                                                            Date
